Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 1 of 8 PageID #: 1
                                                               ELECTRONICALLY
                                                                   FILED
                                                                 Jan 03 2019
                                                             U.S. DISTRICT COURT
                                                             Northern District of WV




                                                           1:19-cv-4 (Judge Keeley)
Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 2 of 8 PageID #: 2
Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 3 of 8 PageID #: 3
Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 4 of 8 PageID #: 4
Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 5 of 8 PageID #: 5
Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 6 of 8 PageID #: 6
Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 7 of 8 PageID #: 7
Case 1:19-cv-00004-IMK Document 1 Filed 01/03/19 Page 8 of 8 PageID #: 8
